Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 20, 2019                                                Bridget M. McCormack,
                                                                                 Chief Justice

  157335-7(135)                                                         David F. Viviano,
                                                                        Chief Justice Pro Tem
  157340-2
                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
                                                                     Richard H. Bernstein
  MELISSA MAYS, MICHAEL ADAM MAYS,                                   Elizabeth T. Clement
  JACQUELINE PEMBERTON, KEITH JOHN                                   Megan K. Cavanagh,
                                                                                      Justices
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
                                               SC: 157335-7
  v                                            COA: 335555, 335725, 335726
                                               Ct of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellants,
  and

  DARNELL EARLEY and JERRY AMBROSE,
           Defendants-Appellees,
  and

  CITY OF FLINT,
             Not Participating.
  _________________________________________/

  MELISSA MAYS, MICHAEL ADAM MAYS,
  JACQUELINE PEMBERTON, KEITH JOHN
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
                                               SC: 157340-2
  v                                            COA: 335555, 335725, 335726
                                               Ct of Claims: 16-000017-MM
                                                                                                               2

GOVERNOR OF MICHIGAN, STATE OF
MICHIGAN, DEPARTMENT OF
ENVIRONMENTAL QUALITY, and
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,
          Defendants-Appellees,
and

DARNELL EARLEY and JERRY AMBROSE,
         Defendants-Appellants,
and

CITY OF FLINT,
           Not Participating.
_________________________________________/

        On order of the Chief Justice, the motion for the temporary admission of out-of-
state attorney Kaitlin Morrison to appear and practice in this case under MCR 8.126(A) is
GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 20, 2019

                                                                             Clerk